Exhibit 10.1

CHIPOTLE MEXICAN GRILL, INC.

BOARD OF DIRECTORS

RESTRICTED STOCK UNITS AGREEMENT

 

Name of Participant:    No. of RSUs:    Grant Date:    May 24, 2011 Vesting
Date:    May 24, 2014

This Board of Directors Restricted Stock Units Agreement (this “Agreement”),
dated as of the Grant Date first stated above, is delivered by Chipotle Mexican
Grill, Inc., a Delaware corporation, to the Participant named above (the
“Participant”), who is a member of the Board of Directors of the Company.

Recitals

A. The Company has agreed to grant to the Participant, under the Chipotle
Mexican Grill, Inc. 2011 Stock Incentive Plan (the “Plan”), restricted stock
units (“RSUs”) as indicated above (the “Award”), subject to the terms and
conditions hereof and the Plan.

B. The Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) has approved this Award.

Agreement

NOW, THEREFORE, the parties hereby agree as follows:

1. Definitions. Except as expressly indicated herein, defined terms used in this
Agreement have the meanings set forth in the Plan.

2. Grant of RSUs. Subject to the terms and conditions hereinafter set forth and
the terms and conditions of the Plan, the Company, with the approval and at the
direction of the Committee, hereby grants to the Participant the number of RSUs
indicated above.

3. Vesting and Forfeiture of RSUs.

(a) Vesting of RSUs. The RSUs subject to this Award shall be subject to the
restrictions contained in this Agreement and subject to forfeiture to the
Company unless and until the RSUs have vested in accordance with the terms and
conditions of this Agreement. Subject to the terms and conditions of this
Agreement, the RSUs will vest in full on the Vesting Date indicated above or
upon the Accelerated Vested Date (as defined herein) provided the Participant
remains in continuous service as a member of the Board from the Grant Date until
the respective Vesting Date or Accelerated Vesting Date (as defined in
Section 3(b) below).

(b) Acceleration of Vesting. Notwithstanding the foregoing subparagraph (a), in
the event that prior to the Vesting Date: (1) the Committee determines that the
Participant’s service as a member of the Board was terminated as a result of the
Participant’s medically diagnosed permanent physical or mental inability to
perform his or her duties as a director of the Company (“Disability”), (2) the
Participant’s service as a member of the Board terminates due to the
Participant’s death, or the voluntary retirement of a Participant who has
provided at least 6 full years of service as a member of the Board, whether such
service is continuous or interrupted (“Retirement”) or (3) the Company undergoes
a Change in Control, then all of the unvested RSUs will vest immediately upon
the earliest of any such event to occur, if any. Any vesting date described in
this Section 3(b) shall be referred to herein as an “Accelerated Vesting Date.”



--------------------------------------------------------------------------------

(c) Forfeiture. In the event, in any case prior to the Vesting Date or any
Accelerated Vesting Date, of (1) a termination of Participant’s service as a
member of the Board other than under circumstances that would result in an
Accelerated Vesting Date, (2) Participant attempting to sell, assign, transfer
or otherwise dispose of, or mortgage, pledge or otherwise encumber any unvested
RSUs or (3) any unvested RSUs becoming subject to attachment or any similar
involuntary process, then any unvested RSUs shall be forfeited by the
Participant to the Company, and the Participant shall thereafter have no right,
title or interest whatever in such RSUs.

(d) Effect of Vesting; Issuance of Unrestricted Stock. The vested RSUs will be
settled upon the first to occur of (i) the Vesting Date, (ii) the Participant’s
“separation from service” as defined in Section 409A(a)(2)(A)(i) of the Code and
the treasury regulations promulgated thereunder (a “Separation from Service”),
(iii) a Change in Control that also constitutes a “change in control in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” under
Section 409A(a)(2)(a)(v) of the Code and the treasury regulations promulgated
thereunder, and (iv) the Participant’s death (the “Settlement Date”). Upon the
Settlement Date and pursuant to the terms and conditions set forth in this
Agreement, the Company will issue (subject to Sections 10 and 14 below) to the
Participant a certificate or electronically transfer by book-entry the number of
shares of Common Stock of the Company equal to the number of vested RSUs which
are to be settled, which shares of Common Stock shall be free of any transfer or
other restrictions arising under this Agreement.

(e) Deferral Elections. Notwithstanding the foregoing and subject to the
satisfaction of any tax withholding obligations described in Section 10 below,
the Participant may elect to defer the receipt of the Common Stock issuable upon
any of the events that would otherwise be Settlement Date by submitting to the
Company a deferral election in the form provided by the Company. In the event
the Participant intends to defer the receipt of such Common Stock, the
Participant must submit to the Company a completed deferral election form no
later than the Final Election Date (as defined below). By submitting such
deferral election form, the Participant represents that [s]he understands the
effect of any such deferral under relevant federal, state and local tax and
social security laws, including, but not limited to, the fact that social
security contributions may be due upon the Vesting Date notwithstanding the
deferral election, and the fact that the deferral may need to qualify as a
“change in the time and form of distribution” under Code § 409(a)(4)(C) in order
to avoid immediate taxation of the RSUs and a 20% addition to tax and premium
interest tax. The Participant understands that the requirements of Code §
409A(a)(4)(C) include, among other things, that the deferral election cannot
take effect until at least 12 months after the date on which the election is
made, it must be made at least 12 months prior to the Vesting Date, and that the
distribution of Common Stock must generally be deferred for an additional period
of at least five years. Unless otherwise provided by the Company in a deferral
election form, any deferral election may be amended or terminated prior to the
Final Election Date (as defined below). A deferral election shall become
irrevocable on the Final Election Date and any deferral election or revision of
a deferral election submitted after the Final Election Date shall be void and of
no force or effect. The “Final Election Date” shall be the last date on which a
Participant may make a deferral election consistent with Code § 409A(a)(4)(C)
and the treasury regulations promulgated thereunder, but in no event later than
12 months prior to the Vesting Date. Notwithstanding the previous sentence, if
the Participant is qualified to make an “initial deferral decision” under Code §
409A(a)(4)(B) and the treasury regulations promulgated thereunder, the Final
Election Date shall be the last date on which a Participant may make an “initial
deferral decision” under Code § 409A(a)(4)(B) and the regulations promulgated
thereunder.

4. Adjustment of RSUs. The number of RSUs subject to this Award will
automatically adjust to prevent accretion, or to protect against dilution, in
the event of a change to the Company’s Common Stock resulting from a
recapitalization, stock split, consolidation, spin-off, reorganization, or
liquidation or other similar transactions and any transaction in which shares of
Common Stock are changed into or exchanged for a different number or kind of
shares of stock or other securities of the Company or another corporation as
provided under Section 9 of the Plan.

5. No Rights as a Stockholder. As of the Grant Date, the Participant shall have
no rights as a stockholder of the Company with respect to the RSUs (including
voting rights and the right to receive dividends and other distributions),
except as otherwise specifically provided in this Agreement; provided that
dividends and other distributions paid on the Common Stock shall be credited to
the Participant in an amount equal to the amount that would have been payable or
distributable to the Participant had the Common Stock underlying the RSUs been
issued and outstanding as of the record date for such dividend or distribution,
to be held by the Company on the

 

2



--------------------------------------------------------------------------------

Participant’s behalf and made subject to the same vesting conditions applicable
to the underlying RSUs. At the time of delivery of the underlying shares of
Common Stock, the Company shall distribute to the Participant all dividends or
distributions previously paid with respect to the RSUs that vested hereunder
without interest. In the event the Participant forfeits RSUs, the Participant
shall also immediately forfeit any dividends or distributions held by the
Company that are attributable to the Common Stock underlying such forfeited
RSUs.

6. Non-Transferability of Award. The RSUs shall not be assignable or
transferable by the Participant prior to their vesting in accordance with
Section 3(c) of this Agreement. In addition, RSUs shall not be subject to
attachment, execution or other similar process prior to vesting.

7. No Right to Continued Service. The granting of the Award shall not be
construed as granting to the Participant any right to continue service on the
Board, and Participant acknowledges and agrees that [s]he is not an employee of
the Company.

8. Amendment of RSUs Award. The Award or the terms of this Agreement may be
amended by the Board or the Committee at any time (a) if the Board or the
Committee determines, in its reasonable discretion, that amendment is necessary
or advisable in the light of any addition to or change in the Code or in the
regulations issued thereunder, or any federal or state securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Award; provided that, such amendment shall not materially and
adversely affect the rights of the Participant hereunder; or (b) other than in
the circumstances described in clause (a), with the consent of the Participant.

9. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Secretary at its executive offices at
1401 Wynkoop, Suite 500, Denver, Colorado 80202, and any notice to the
Participant shall be addressed to the Participant at the current address shown
on the payroll records of the Company. Any notice shall be deemed to be duly
given if and when properly addressed and posted by registered or certified mail,
postage prepaid.

10. Beneficiary. The Participant may file with the Board a written designation
of a beneficiary on such form as may be prescribed by the Board and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

11. Tax Consequences and Withholding. As of the Grant Date, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, the minimum sums required to be
withheld to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Award.
Unless the tax withholding obligations of the Company, if any, are satisfied,
the Company shall have no obligation to issue a certificate or book-entry
transfer for such shares. The Participant acknowledges that s(he) is solely
responsible for paying all taxes attributable to this Award.

12. Governing Plan Document. The Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Agreement, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Award or this Agreement and
those of the Plan, the provisions of the Plan shall control.

13. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall exclusively be governed by and determined in accordance with the
laws of the State of Delaware, except to the extent preempted by federal law,
which shall to the extent of such preemption govern.

14. Integrated Agreement. This Agreement and the Plan constitute the entire
understanding and agreement between the Company and the Participant with respect
to the subject matter contained herein and supersedes any prior agreements,
understandings, restrictions, representations, or warranties between the Company
and the Participant with respect to such subject matter other than those as set
forth or provided for herein.

 

3



--------------------------------------------------------------------------------

15. Securities Matters. The Company shall not be required to deliver any shares
of Common Stock, or any certificates therefore or book-entry transfer notation
thereof, until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.

16. Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date specified above.

 

CHIPOTLE MEXICAN GRILL, INC. By:  

 

  Darlene J. Friedman   Chair of the Compensation   Committee of the Board of
Directors ACCEPTED AND AGREED TO:

 

Participant

 

4